DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed December 15, 2020.  The preliminary amended claims 1-9, dated 02/19/2021, are currently pending.

Priority
Certified copy of priority documents 2020-200715 dated December 03, 2020 and Document 2019-230134 dated December 20, 2019, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brox et al (hereinafter Brox) (US 2020/0333871).
	Regarding claims 1 and 7, Brox discloses a signal generation apparatus comprising: 

	a pulse amplitude modulation M (PAM M) generation circuit that generates a PAM M signal (the first modulation scheme may be of a higher order (e.g., PAM3 or PAM4) than the second modulation scheme (e.g., PAM 2 or NRZ)) of m values (m < n) (the m and n are equivalent to binary state vale 0 and 1) having a maximum voltage level equal to a maximum voltage level of the PAM N signal generated by the PAM N generation circuit (based on the channel being in the first mode, the transmitting device 605 may set a voltage supply for a driver to a first voltage (e.g., VDD_1 may be equal to VDD, the upper supply voltage limit, fig. 4A) corresponding to the first mode, which may support signaling having the first voltage swing) (paras. 0079, 0116, 0122); and 
	a signal switching unit (element 635) that outputs any one of the PAM N signal generated by the PAM N generation circuit and the PAM M signal generated by the PAM M generation circuit (the receiving device 610 may switch the channel to a second mode) (paras. 0120, 0123, 0127).  
	
Allowable Subject Matter
Claims 2-6, 8, and 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.